   Case: 1:18-cr-00109-DRC Doc #: 174 Filed: 01/25/21 Page: 1 of 2 PAGEID #: 890




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,           :     Case No.       1:18-CR-109(2)
                                    :
            Plaintiff,              :
                                    :     District Judge Cole
v.                                  :
                                    :
SERGHEI VERLAN,                     :     MOTION TO WITHDRAW AS TRIAL
                                    :     ATTORNEY FOR DEFENDANT
            Defendant.              :     SERGHEI VERLAN
______________________________________________________________________________

       Now comes Michael K. Allen, ("Movant"), and pursuant to Local Civil Rule 83.4(c),

hereby moves this Honorable Court for leave to withdraw as trial attorney for Serghei Verlan ("Mr.

Verlan"), Defendant in the above captioned case. In accordance with Rule 83.4(c)(2), Movant

hereby certifies 1) that Mr. Verlan will be served with a copy of this motion and the certificate of

service will so state, 2) that because a fundamental disagreement has arisen between Mr. Verlan

and Movant, "good cause" to permit the requested withdrawal as is defined by the Rules of

Professional Conduct does exist in this case, and finally 3) that the "good cause" asserted herein is

evidenced by the fact of Mr. Verlan’s continued insinuations that Movant’s assistance in this

matter may be ineffective, a fact to which Movant hereby attests by signing below.


                                                      Respectfully submitted,

                                                      /s/ Michael K. Allen
                                                      Michael K. Allen (0025214)
                                                      MICHAEL K. ALLEN & ASSOCIATES
                                                      4010 North Bend Road
                                                      Suite 200
                                                      Cincinnati, Ohio 45211
                                                      (513) 321-5297
                                                      Counsel for Defendant, Serghei Verlan
   Case: 1:18-cr-00109-DRC Doc #: 174 Filed: 01/25/21 Page: 2 of 2 PAGEID #: 891




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Withdraw was electronically filed
on this 14th day of January, 2021. Notice of this filing will be sent to all parties for whom counsel
has entered an appearance by operation of the Court’s electronic filing system. I further certify
that a copy of the foregoing was served via regular United States mail upon Defendant, Serghei
Verlan c/o the Boone County Jail at P. 0. Box 898, Burlington, Kentucky 41005.

                                                      /s/ Michael K. Allen
                                                      Michael K. Allen
